DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-7, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim U.S. Patent Publication No. 2001/0019319 (hereinafter Kim) in view of Ota et al. U.S. Patent Publication No. 2013/0093737 (hereinafter Ota).
Consider claim 1, Kim teaches a display module comprising: a display panel comprising light emitting element (Figure 2, OEL) and a pixel circuit configured to provide a driving current to the light emitting element (Figure 2, 10-40): and a driver configured to drive the pixel circuit, wherein the pixel circuit comprises a pulse amplitude modulation (PAM) circuit configured to control an amplitude of the driving current based on an applied PAM data voltage (Figure 4 and [0031], pulse amplitude modulating 32 and data signal), and a pulse width modulation (PWM) circuit configured to control a pulse width of the driving current based on an applied PWM data voltage (Figure 4 and [0031], pulse width modulation 31), wherein the driver comprises a power supply circuit configured to provide, to the PAM circuit, a first power supply voltage for driving the PAM circuit, and provide, to the PWM circuit, a second power supply voltage for driving the PWM circuit (high and low levels (e.g. Vdd and Vss) for pulse modulation part 30 in figure 4 in order to modulate data as shown in figure 5), and wherein the power supply circuit is configured to provide the first power supply voltage to the PAM circuit through a first line (high level (e.g. Vdd) in Data in figure 5), and provide the second power supply voltage to the PWM circuit through a second line (low level (e.g. Vss) in Data in figure 5).
Kim does not appear to specifically disclose inorganic light emitting. 
However, in a related field of endeavor, Ota teaches an electro-optical device (abstract) and further teaches inorganic light emitting [0195].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have inorganic light emitting as taught by Ota with the benefit that the inorganic light emitting device should form 

Consider claim 2, Kim and Ota teach all the limitations of claim 1. In addition, Kim teaches the second power supply voltage is lower than the first power supply voltage (Figure 2, Vdd and Vss).

Consider claim 5, Kim and Ota teach all the limitations of claim 1. 
Kim do not appear to specifically disclose the display panel further comprises a plurality of pixels each comprising a plurality of sub-pixels, and wherein the plurality of pixels are arranged in a matrix form on a glass substrate, each of the plurality of sub-pixels comprises an inorganic light emitting element and a pixel circuit, and each inorganic light emitting element is provided on and electrically connected to a pixel circuit of a respective sub-pixel.
However, Ota teaches the display panel further comprises a plurality of pixels each comprising a plurality of sub-pixels (Figures 2-3, 110), and wherein the plurality of pixels are arranged in a matrix form on a glass substrate (Figure 2), each of the plurality of sub-pixels comprises an inorganic light emitting element and a pixel circuit (Figure 3 and [0195]), and each inorganic light emitting element is provided on and electrically connected to a pixel circuit of a respective sub-pixel (Figure 3 and [0195]).
Therefore, it would have obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a matrix of pixels as taught by Ota with the benefit that the matrix should form an electro-optical device as suggested by Ota in [0047-0048]).

Consider claim 6, Kim and Ota teach all the limitations of claim 5. 
In addition, Kim teaches the PAM data voltage or the PWM data voltage to each of the pixels or each of the sub-pixels (Figure 5, data signal I-III).
Kim does not appear to specifically disclose the driver further comprises a gate driver circuit configured to drive the pixels arranged in the matrix form in a unit of row, and a source driver circuit configured to apply the data.
However, Ota teaches a gate driver circuit configured to drive the pixels arranged in the matrix form in a unit of row (Figure 2, 20), and a source driver circuit configured to apply the data (Figure 2, 30-40).
Therefore, it would have obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a gate driver and source driver as taught by Ota with the benefit that data signals Vd(1), Vd(2), . . . , Vd(n) matching the selection timing of the demultiplexer are supplied by the control circuit  to correspond to groups numbered 1, 2, . . . , n. Here, the highest value of the potential obtainable by the data signals Vd(1) to Vd(n) is set as Vmax and the lowest value is set to Vmin. The scanning line driving circuit  generates scanning signals for scanning the scanning lines 12 one row at a time in order over a frame period in accordance with the control signal Ctr as suggested by Ota in [0052-0053].

Consider claim 7, Kim and Ota teach all the limitations of claim 1. 
In addition, Kim teaches PWM data voltage (Figure 5, data signal I-III).
Kim does not appear to specifically disclose wherein the display panel further comprises a plurality of pixels each comprising a plurality of sub-pixels, wherein each of the plurality of pixels is disposed in each of a plurality of regions formed by intersections between a plurality of data lines to which the data voltage is applied and a plurality of gate lines for selecting the plurality of pixels for each line, and wherein the driver is configured to apply a first control signal to a gate line of the plurality of gate lines for selecting a plurality of pixels connected to the gate line and sequentially apply a plurality of second control signals respectively to each the plurality of sub- pixels connected to the gate line to apply a corresponding data voltage to each of the plurality of sub-pixels connected to the gate line.
However, Ota teaches wherein the display panel further comprises a plurality of pixels each comprising a plurality of sub-pixels, wherein each of the plurality of pixels is disposed in each of a plurality of regions formed by intersections between a plurality of data lines to which the data voltage is applied and a plurality of gate lines for selecting the plurality of pixels for each line (Figure 2, 110, Gwr, 14), and wherein the driver is configured to apply a first control signal to a gate line of the plurality of gate lines for selecting a plurality of pixels connected to the gate line [0053] and sequentially apply a plurality of second control signals respectively to each the plurality of sub- pixels connected to the gate line to apply a corresponding data voltage to each of the plurality of sub-pixels connected to the gate line (Figures 2-3 and [0052], Sel(1)-Sel(n)).
Therefore, it would have obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide gate and date lines as taught by Ota with the benefit that data signals Vd(1), Vd(2), . . . , Vd(n) matching the selection timing of the demultiplexer are supplied by the control circuit  to correspond to groups numbered 1, 2, . . . , n. Here, the highest value of the potential obtainable by the data signals Vd(1) to Vd(n) is set as Vmax and the lowest value is set to Vmin. The scanning line driving circuit  generates scanning signals for scanning the scanning lines one row at a time in order over a frame period in accordance with the control signal Ctr as suggested by Ota in [0052-0053].

Consider claim 11, Kim and Ota teach all the limitations of claim 7. 
In addition, Kim teaches PWM data voltage (Figure 5, data signal I-III). 
Kim does not appear to specifically disclose wherein the plurality of pixels each comprise an R sub-pixel, a G sub-pixel, and a B sub-pixel, wherein the plurality of second control signals comprise first to third MUX signals for sequentially selecting the R sub-pixel, the G sub-pixel, and the B sub-pixel, wherein the power supply circuit is configured to provide data voltages corresponding to the R sub-pixel, the G sub-pixel, and the B sub-pixel, respectively, sequentially to a data signal line of the R sub-pixel, a data signal line of the G sub-pixel, and a data signal line of the B sub-pixel based on to the first to third MUX signals, and wherein a voltage of the data signal line of each of the R sub-pixel, the G sub-pixel, and the B sub-pixel is in a reset state while the data voltage is applied to data signal lines of other sub-pixels.
However, Ota teaches wherein the plurality of pixels each comprise an R sub-pixel, a G sub-pixel, and a B sub-pixel ([0050] and figure 2, RGB), wherein the plurality of second control signals comprise first to third MUX signals for sequentially selecting the R sub-pixel, the G sub-pixel, and the B sub-pixel (Figure 2, SEL (1)-(3); demultiplexer 30), wherein the power supply circuit is configured to provide data voltages corresponding to the R sub-pixel, the G sub-pixel, and the B sub-pixel, respectively (Figures 2-4 and [0050], Vd), sequentially to a data signal line of the R sub-pixel, a data signal line of the G sub-pixel, and a data signal line of the B sub-pixel based on to the first to third MUX signals (Figure 4, Sel(1)-(3)), and wherein a voltage of the data signal line of each of the R sub-pixel, the G sub-pixel, and the B sub-pixel is in a reset state while the data voltage is applied to data signal lines of other sub-pixels ([0056-0057], figure 2 and figure 4, the transmission gate 34 provided at column (3j-2) at the left end column in the j-numbered groups is turned on (conducts) when the control signal Sel(1) is the H level (when the control signal /Sel(1) is the L level). Similarly, the transmission gate 34 provided at column (3j-1) at the center column in the j-numbered groups is turned on when the control signal Sel(2) is the H level (when the control signal/Sel(2) is the L level), and the transmission gate 34 provided at column (3j) at the right end column in the j-numbered groups is turned on when the control signal Sel(3) is the H level (when the control signal/Sel(3) is the L level). Thus, when 3j-2 is ON, 3j-1 is OFF and 3j is OFF, data is provided to 3j-2 and thus 3j-1 and 3j is considered in reset stage). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide MUX signals as taught by Ota with the benefit that data signals are supplied in order to the three columns configuring each group as suggested by Ota  in [0054].

Consider claim 12, it is method that includes the limitations of claim 1 and thus it is rejected by the same reasoning.

Consider claim 13, it is method that includes the limitations of claim 2 and thus it is rejected by the same reasoning.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Ota as applied to claim 1 above, and further in view of Kageyama et al. U. S. Patent Publication No. 2003/0214469 (hereinafter Kageyama).
Consider claim 3, Kim and Ota teach all the limitations of claim 1. 
Kim and Ota do not appear to specifically disclose the power supply circuit is provided on a board separate from the display panel.
However, in a related field of endeavor, Kageyama teaches light emitting elements (abstract) and further teaches the power supply circuit is provided on a board separate from the display panel (Figure 2 and [0040], power supply 26, switch 25 external to the glass substrate 1).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a power supply circuit separated from the display panel as taught by Kageyama with the benefit that external power supply is connected to a grounding electrode as suggested by Kageyama in [0040].

Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. 
On page 10, Applicant argues that “as shown in FIG. 2 of Kim, Vdd and Vss are connected to a single line for feeding the pulse modulation part 30 which perform both the pulse wave modulation and pulse width modulation. Further, Kim fails to provide any disclosure indicating that Vdd provides a first voltage for "driving the PAM circuit" while Vss provides a second voltage "for driving the PWM circuit." As such, FIG. 2 of Kim cannot reasonably be relied upon to disclose "a first power supply voltage for driving the PAM circuit" and "a second power supply voltage for driving the PWM circuit".
Figure 3 and [0031] shows a pulse amplitude  modulation part 32 and a pulse width modulation part 31. Figure 5 shows how the data is modulated including high and low data. Thus, high and low levels are provided to the circuits in order to perform PWM and PAM modulation. Note that claim does not require the first power supply voltage is directly connected to the PAM or PWM; and first power supply voltage is different to the second power supply voltage. Consequently, this argument has been considered but it is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621